Citation Nr: 1232929	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-07 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection to sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1986 and from May 1987 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The Veteran filed a notice of disagreement with this determination later in July 2007, and timely perfected his appeal in March 2009.

The Veteran testified before a Veterans Law Judge in February 2010.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran provided testimony at a hearing before a Veterans Law Judge in February 2010.  That Veterans Law Judge has since retired from the Board.  The Veteran is entitled to a hearing with a Veterans Law Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Board notified the Veteran of his right to another hearing in June 2012.  In July 2012, the Veteran requested to attend at the RO a video conference hearing before a Veterans Law Judge in connection with his appeal.

Because video conference hearings are scheduled by the RO (See 38 C.F.R. §§ 20.700(e), 20.704(a) (2011)), the Board must therefore remand the case to the RO so that a video conference hearing can be scheduled.  See also 38 C.F.R. § 20.703 (2011).  


Accordingly, the case is remanded to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board, with the Veteran attending at the RO, pursuant to 38 C.F.R. §§ 20.700(e), 20.703, 20.707 (2011).  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


